DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto (US 20060015252, cited in 4/2/20 Information Disclosure Statement).
Re claim 1, Yamamoto discloses:
Claim 1: An advanced driver assistance system (ADAS) for a vehicle, the advanced driver assistance system being configured to detect lane markings (Yamamoto Abstract and paragraphs 0002 & 0015-0016, lane marking detection) in a perspective image of a road in front of the vehicle (Yamamoto Figure 10, perspective image of road), the ADAS comprising:
(Yamamoto Abstract and paragraphs 0002 & 0049, image processing apparatus) configured to:
separate the perspective image of the road into a plurality of horizontal stripes, each horizontal stripe corresponding to a different road portion at a different average distance from the vehicle (Yamamoto paragraphs 0076 & 0079 and Figure 10, horizontal segments ∆h at different distances and different sizes), and
extract features from the plurality of horizontal stripes using a plurality of kernels, each kernel being associated with a kernel width, by processing a first horizontal stripe corresponding to a first road portion at a first average distance using a first kernel associated with a first kernel width, by processing a second horizontal stripe corresponding to a second road portion at a second average distance using a second kernel associated with a second kernel widths and by processing a third horizontal stripe corresponding to a third road portion at a third average distance using a third kernel associated with a third kernel width (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances and having respective different widths which are processed by respective different kernels),
wherein the first average distance is smaller than the second average distance and the second average distance is smaller than the third average distance (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances, “first”, “second”, and “third” ones being read upon them in order or increasing distance), and
(see below).
Yamamoto does not expressly disclose the specific recited width ratio constraints of the first, second, and third kernels.
The setting of specific widths having a specific ratio would be an example of selecting specific values within the range of available values (the horizontal scanning range (Yamamoto paragraph 0058) defining the available width range).
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Therefore, it would have been obvious to select values satisfying the recited ratio constraints to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 2 & 14:
Claim 2: The system of claim 1 (see above), wherein the first horizontal stripe is adjacent to the second horizontal stripe and the second horizontal stripe is adjacent to the third horizontal stripe (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances, “first”, “second”, and “third” ones being read upon adjacent segments).
Claim 14: A method of operating an advanced driver assistance system (ADAS) for a vehicle, the ADAS being configured to detect lane markings (Yamamoto Abstract and paragraphs 0002 & 0015-0016, lane marking detection) in a perspective image of a road in front of the vehicle (Yamamoto Figure 10, perspective image of road), the method comprising:
separating the perspective image of the road into a plurality of horizontal stripes, each horizontal stripe corresponding to a different road portion at a different average distance from the vehicle (Yamamoto paragraphs 0076 & 0079 and Figure 10, horizontal segments ∆h at different distances and different sizes); and
extracting features from the plurality of horizontal stripes using a plurality of kernels, each kernel being associated with a kernel width, by processing a first horizontal stripe corresponding to a first road portion at a first average distance using a first kernel associated with a first kernel width, by processing a second horizontal stripe corresponding to a second road portion at a second average distance using a second kernel associated with a second kernel width, and by processing a third horizontal stripe corresponding to a third road portion at a third average distance using a third kernel associated with a third kernel width (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances and having respective different widths which are processed by respective different kernels),
(Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances, “first”, “second”, and “third” ones being read upon them in order or increasing distance), and
wherein a ratio of the first kernel width to the second kernel width is larger than a ratio of the second kernel width to the third kernel width (see above obviousness rationale).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Wikipedia (definition of “kernel (image processing”, 31 May 2016 version).
Re claim 3, Yamamoto does not expressly disclose that the kernel consists of a plurality of kernel weights consisting of the particular recited portions:
Claim 3: The system of claim 1 (see above), wherein each kernel of the plurality of kernels is defined by a plurality of kernel weights,
wherein each kernel comprises left and right outer kernel portions, left and right intermediate kernel portions, and a central kernel portion including left and right central kernel portions, and
wherein for each kernel, the associated kernel width is the width of the whole kernel.

Yamamoto and Wikipedia (definition of “Kernel (image processing)”) are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to define the elements of a kernel as described in Wikipedia (definition of “Kernel (image processing)”).
The suggestion/motivation for doing so would have been to employ a standard definitional model.
Therefore, it would have been obvious to combine Yamamoto with Wikipedia (definition of “Kernel (image processing)”) to obtain the invention as specified in claim 3.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Benmansour (“Stereovision-based 3D lane detection system: a model driven approach”).
Yamamoto teaches the system of claim 1 (see above).

Claim 12: The system of claim 1 (see above), wherein the system further comprises a stereo camera configured to provide the perspective image of the road in front of the vehicle as a stereo image having a first channel and a second channel.
Benmansour discloses (Benmansour Section II-B, page 183 right column, 1st paragraph) the use of a stereo camera in a lane detection system.
Yamamoto and Benmansour are combinable because they are from the field of image processing for lane detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the stereo camera of Benmansour in the Yamamoto lane detection system.
The suggestion/motivation for doing so would have been to obtain the improved detection results of the Benmansour stereovision-based system (Benmansour Introduction, paragraph bridging pages 182-183).
Therefore, it would have been obvious to combine Yamamoto with Benmansour to obtain the invention as specified in claim 12.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 14 above, and further in view of Dolinar (US 9784843).
Yamamoto teaches the system of claim 14 (see above).
Yamamoto does not disclose expressly the recited elements related to implementation of the system via stored program code executed by a processor:
Claim 15: A non-transitory computer-readable medium comprising program code which, when executed by a processor, causes the processor to perform the method of claim 14 (see above).
Dolinar discloses (Dolinar Abstract; column 5, lines 56-57; and column 12, lines 26-35) the use of processor executing stored software in a roadway mark detection system.
Yamamoto and Dolinar are combinable because they are from the field of image processing for roadway mark detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the processor and software of Dolinar in the Yamamoto lane detection system.
The suggestion/motivation for doing so would have been to enable the implementation of the system using conventional hardware (Dolinar column 12, lines 26-35).
Therefore, it would have been obvious to combine Yamamoto with Dolinar to obtain the invention as specified in claim 15.
Allowable Subject Matter
Claims 4-11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 4, the art of record does not teach or suggest the recited threshold comparison of the recited convolution of the recited kernel elements in conjunction with the recited kernel-based arrangement for image processing for detection of lane markings by processing the recited first, second, and third horizontal image stripes.
Re claim 5 (and dependent claims 6-11), the art of record does not teach or suggest the recited specific derivations of kernel weights in conjunction with the recited kernel-based arrangement for image processing for detection of lane markings by processing the recited first, second, and third horizontal image stripes.
Re claim 13, the art of record does not teach or suggest the recited independent extraction of features from stereo channels and determination of features extracted from both channels in conjunction with the recited kernel-based arrangement for image processing for detection of lane markings .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schofield, Ohta, Guo, Tanaka, Ratnasingham, Narote, Tsugawa, Sivaraman, and Ozgunalp disclose examples of roadway marking detection.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663